                                                                          Page 1 of 2


                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION


DEQUAN LUTRELL PAUL,

      Plaintiff,

v.                                                Case No. 4:19cv375-MCR-HTC

BUTLER,
T. MCBRIDE, and
D. CARTER,

     Defendants.
___________________________/

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated October 3, 2019. ECF No. 10. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                   Page 2 of 2


      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    Plaintiff’s claims against the Defendants are DISMISSED WITHOUT

PREJUDICE.

      3.    The clerk shall close the file.

      DONE AND ORDERED this 22nd day of October 2019.




                                        s/    M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 4:19cv375-MCR-HTC
